Citation Nr: 1211119	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-30 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for dermatophytosis of the feet.  

2.  Entitlement to service connection for a heart disorder, to include as due to toxic herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967 and from September 1990 to September 1991.  

This matter is on appeal from a December 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This case was remanded by the Board in September 2010 for further development and is now ready for disposition.

As was noted in the Board's September 2010 decision, the issue of entitlement to service connection for a heart disorder was held in abeyance pending an amendment to VA regulations regarding ischemic heart disease and toxic herbicide exposure.  The relevant amendments to VA regulations having been enacted, the Board may now proceed with adjudication of this issue.  


FINDINGS OF FACT

1. The Veteran's dermatophytosis of the feet is characterized by symptoms of onychomycosis of the toenails and some rash between the toes bilaterally; scars to exposed areas or that are tender or unstable, or dermatitis that covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period has not been shown.  

2.  The Veteran has been diagnosed as having coronary artery disease and ischemic heart disease.

3. The Veteran has service in the Republic of Vietnam, and is presumed to have been exposed to Agent Orange.  

4. Ischemic heart disease, to include coronary artery disease, is presumed to be related to Agent Orange exposure.  


CONCLUSIONS OF LAW

1. The criteria for a compensable rating for dermatophytosis to the feet have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp 2011); 38 C.F.R. § 4.45, 4.118, DC 7813 (2011).

2. The Veteran's ischemic heart disease, diagnosed as coronary artery disease, is presumed to have been incurred in service. 38 U.S.C.A. §§ 1110, 1116, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 2003, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   A notice letter meeting the requirements of Dingess was mailed to the Veteran in March 2006.  The matter was subsequently readjudicated by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The Board notes that the Veteran submitted additional treatment records since the most recent supplemental statement of the case.  The Board has, accordingly, reviewed the additional evidence.  However, all of the evidence submitted has been previously submitted and has already been considered.  There is no prejudice in proceeding with consideration of this case without affording the RO an opportunity to review the evidence in question.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The Veteran also submitted his own private treatment records.  
Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Next, in February 2006, the Veteran was provided an opportunity to set forth his contentions during the hearing before a Decision Review Officer (DRO). In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing to fulfill two duties:  (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

Here, during the February 2006 hearing, the DRO identified the issues on appeal.  See Hearing Transcript (T.) at p. 1.  Also, information was solicited regarding the effect of the dermatophytosis when in a flare-up condition. (T. at 2).  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.   See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the appellant's claim for service connection.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Next, VA examinations with respect to the increased rating claim on appeal were obtained in June 2007, February 2008 and October 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate, as it is predicated on a full reading of the private and VA medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, to include the amount of skin coverage in a flare-up condition and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Recognition is also given to the fact that the most recent VA examination is now approximately 17 months old.  However, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since this VA examination, and he has not contended otherwise.

Finally, it is noted that this appeal was remanded by the Board in September 2010 for further development.  Specifically, the RO was instructed to provide the Veteran with a VA examination in order to determine the extent of his service-connected dermatophytosis.  

The Board is satisfied there was substantial compliance with this Remand. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Veteran underwent a VA examination in October 2010 that the Board finds adequate for adjudication purposes.  Following that examination, the issue was then again considered by the RO, and a supplemental statement of the case was sent to the Veteran in December 2011.  Accordingly, the Board finds that the September 2010 Remand directives were substantially complied with and; thus, there is no Stegall violation in this case.

Therefore, the Board finds that a remand for a VA opinion would not be beneficial in the adjudication of this issue to the extent that it was denied, and is thus not required in this case.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

With respect to the Veteran's service connection claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

Finally, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran currently has a noncompensable disability rating for dermatophytosis of the feet under 38 C.F.R. § 4.118, DC 7813.  Under DC 7813, dermatophytosis is rated as scars (DCs 7802, 7803, 7804, or 7805) or dermatitis (DC 7806), depending upon the predominant disability.  The Board will consider whether a compensable rating is warranted under either case.  

Regarding the presence and extent of scars, the rating criteria for evaluating scars under 38 C.F.R. § 4.118, DCs 7800-7805 were amended during the pendency of this appeal.  However, the revised criteria apply only to applications for benefits received by VA on or after the effective date of October 23, 2008. See 73 Fed. Reg. 54,710 (Sept. 23, 2008).

It should be noted that a veteran who is rated under DCs 7800 to 7805 before October 23, 2008 may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review. In such cases, VA will review that veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under diagnostic codes 7800, 7801, 7802, 7804, and 7805, but in no case will the revised award be effective before October 23, 2008



In this case, the first RO decision regarding this claim was from December 2004, which precedes the effective date of the revised criteria. Thus, as this claim was received by VA prior to October 23, 2008, the amended criteria are not applicable and are not considered.

Under the pre-amended regulations, a compensable rating for a scar is warranted when the scar: 
* causes disfigurement of the head, face or neck with one characteristic of disfigurement (10 percent under DC 7800); 
* is superficial but unstable (i.e. there is frequent loss of covering of skin) (10 percent under DC 7803); or 
* is superficial but painful upon examination (10 percent under DC 7804). 
See 38 C.F.R. § 4.118 (pre-amended 2008).

After a review of the pertinent evidence, the Board determines that a compensable rating for dermatophytosis based on scars is not warranted.  First, as the skin disorder to the Veteran's feet, and there is no disfigurement to the head, face or neck.  A compensable rating is not warranted under DC 7800.  

The evidence also does not indicate the presence of scars that are either unstable or painful upon examination.  In fact, it does not appear that there has been any scarring resulting from his dermatophytosis.  It is true that, at his VA examination in October 2010, the examiner noted a 1cm scar on the distal aspect of the left tibia and some "irregular scarring" on the right leg that was 12 cm by 6 cm in size.  However, the evidence does not indicate that these scars are attributable to the Veteran's dermatophytosis.  The VA examiner did not state that there was such a relationship nor has the Veteran so asserted.  There is also no competent evidence to indicate that these scars are either unstable or painful upon examination.  Therefore, a compensable rating is not warranted under DCs 7803 or 7804.  



The Board also considered whether a compensable rating is warranted based on dermatitis under DC 7806.  Under this diagnostic code, a compensable rating is warranted where the disorder:
* covers at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected; or
* requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period

Based on the evidence of record, a compensable rating is not warranted under dermatitis.  The Veteran's dermatophytosis does not cover between 5 and 20 percent of either his whole body or his exposed areas.  To the contrary, according to his VA examination in October 2010, the examiner observed that the disorder covered less than 5 percent of his whole body or his exposed areas.  This was also noted during a prior VA examination in February 2008, where the examiner specifically noted that less than 5 percent of the whole body was affected and none of the Veteran's exposed areas were affected.  A compensable rating is not warranted on this basis.  

Next, the evidence does not indicate that the Veteran requires the use of corticosteroids or other immunosuppressive drugs for at least six weeks in the past 12 months.  He does use some topical ointments such as Lamisil.  However,, the VA examiners at his February 2008 and October 2010 both specifically stated that the Veteran was not taking corticosteroids or immunosuppressive drugs.  Therefore, as systemic therapy with use of corticosteroids or other immunosuppressive drugs for six weeks during the past twelve months has not been shown, an increased rating is not warranted on this basis.  

The Board has also considered the Veteran's statements that his disability is worse than the noncompensable rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his dermatophytosis according to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's dermatophytosis has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Next, the Board will consider whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Veteran's dermatophytosis symptoms were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted.  Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's dermatophytosis includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeal is denied.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

The Veteran claims entitlement to service connection for coronary artery disease as due to exposure to Agent Orange while serving in the Republic of Vietnam.  VA regulations state that a veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, 2,4-Dichlorophenoxyacetic acid or 2,4,5-Trichlorophenoxyacetic acid, and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for diseases such as chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lungs, bronchus, larynx, or trachea), and soft- tissue sarcomas.  Moreover, service connection is warranted even if these disorders were not shown during active duty. 38 C.F.R. § 3.309(e).

On October 13, 2009, in accordance with authority provided in 38 U.S.C. § 1116, the Secretary of Veterans Affairs announced his decision to establish additional presumptions of service connection based upon exposure to herbicides within the Republic of Vietnam for Parkinson's disease, B cell leukemias and, as is relevant here, ischemic heart disease.  "Ischemic heart disease" includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." Accordingly, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add the above disorders to the list of presumptive diseases associated with exposure to certain herbicide agents. 75 Fed. Reg. 53202 (August 31, 2010).  The final rule is applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date. 

The Veteran's DD-214 indicates that he served in the Republic of Vietnam for 11 months and 24 days.  He received the Vietnam Campaign Medal and the Vietnam Service Medal.  Therefore, the Board concludes that he served in the Republic of Vietnam, and is presumed to have been exposed to Agent Orange while on active duty.  He is thereby entitled to the presumption that a diagnosis of any of the above listed diseases would have been incurred while in service.

The post-service treatment records indicate that the Veteran has been diagnosed with coronary artery disease.  Specifically, he was diagnosed with coronary artery disease in March 2003 and February 2004.  Moreover, in February 2006, a MIBI scan indicated moderate ischemia in the mid-left anterior descending artery.  

Therefore, as the evidence indicates that the Veteran served in the Republic of Vietnam, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307.  Moreover, the Board determines that he is currently diagnosed with coronary artery disease with moderate ischemia.  Given that this is now a disorder that may be presumed to be a result of exposure to herbicide agents in the Republic of Vietnam, service connection is warranted and the appeal is granted.


ORDER

A compensable rating for dermatophytosis of the feet is denied.  

Service connection for ischemic heart disease, diagnosed as coronary artery disease, to include as due to toxic herbicide exposure, is granted.

  


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


